Citation Nr: 1809096	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a sleep disability, to include obstructive sleep apnea (OSA) and to include as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for a lung disability, to include as secondary to asbestosis.

4.  Entitlement to service connection for chronic joint and bone pain, other than that pain involving the back, neck, shoulders, left ankle and left leg. 

5.  Entitlement to service connection for a bilateral foot disability.

6. Entitlement to service connection for cardiovascular disease, to include hypertension. 

(The issues of service connection for anemia, polyps and headaches are the subject of a separate decision by the Board of Veterans' Appeals).
REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1978 to August 1982.  He also served on active duty for training from June to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claim has since been transferred to the RO in Atlanta, Georgia.   

The Veteran and his brother testified before the undersigned Veterans Law Judge at a videoconference hearing held in March 2010.  A transcript of that hearing has been associated with the file.  

This claim was previously before the Board in July 2010 and again in October 2014; each time it was remanded for further development.  

As concerns characterization of certain of the Veteran's claims, the Board notes that the claim for service connection for an acquired psychiatric disability was originally characterized as one which included posttraumatic stress disorder (PTSD), dysthymia and a personality disorder.  The evidence of record shows that, while the Veteran was diagnosed with dysthymia, at no time did he meet the criteria for PTSD.  In addition, personality disorders are not conditions for which VA compensation may be paid.  38 C.F.R. §§ 3.303 (c), 4.9 (2017).  In addition, his claim for a sleep disability was originally sought solely on a direct basis.  However, as explained below, the evidence submitted reveals a nexus between the Veteran's sleep disability and his psychiatric disability.  In light of such, in an effort to clarify the claims, which are being granted below, they have been recharacterized as reflected on the title page of this decision. 
 
The Board's disposition of the service connection claims for an acquired psychiatric disability and sleep disability, and for disabilities of the lungs, joint and bones, and of the feet is set forth below.  The claim for service connection for cardiovascular disease, to include hypertension, is addressed in the remand following the order and is being remanded to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, an acquired psychiatric disability is as likely as not related to his military service.

2.  Resolving all doubt in his favor, the Veteran's current sleep disability, to include OSA, is proximately due to his service-connected acquired psychiatric disability.

3.  The Veteran was not exposed to asbestos while serving in the U.S. Navy. 

4.  The Veteran's lung disability, diagnosed as chronic obstructive pulmonary disease (COPD), did not have its onset in active service and is not otherwise related to service. 

5.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed joint or bone disability, manifested as chronic joint or bone pain, other than that pain involving the back, neck, shoulders, left ankle and left leg.

6.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for a sleep disability, to include OSA, claimed as secondary to a service-connected psychiatric disability, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

3.  The criteria for service connection for a lung disability, to include as due to asbestos exposure, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, (2017).

4.  The criteria for service connection for a joint or bone disability, manifested as chronic joint or bone pain, other than that pain involving the back, neck, shoulders, left ankle and left leg, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for a bilateral foot condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran in this case nor his attorney has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Additionally, the Board finds that there has been substantial compliance with the instructions of its July 2010 and October 2014 remands.  See Stegall v. West, 11 Vet. App 268 (1998)(the Board errs as a matter of law when it fails to ensure compliance with its remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Analysis

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Davidson v. Shinseki, 581 F.3d (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired psychiatric disability

The Veteran contends that he first developed a psychiatric disability while serving in the U.S. Navy.  Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for an acquired psychiatric disability (hereinafter, "psychiatric disability") is warranted.  

The Board notes that the evidence shows a diagnosis of dysthymia; thus, a claimed disability is established.  See Davidson, supra.  Thus, resolution of this matter turns on the question of whether the Veteran's psychiatric disability is related to his military service.  

At the March 2010 hearing, the Veteran's brother testified that the Veteran was very depressed and avoided people, even his own mother.  He indicated that the Veteran was "normal" before service.  The record also contains multiple statements from members of the Veteran's family, in which they describe his mental health symptoms in the years since his service discharge.  His sister described an argumentative nature, depression and isolation, all of which occurred upon return from service.  She described how the Veteran had been a loving father to his infant daughter, and engaged to the girl's mother, until he returned from service and was argumentative and withdrawn, leading to the dissolution of the engagement.  His brother noted that he returned from service as distant, anti-social and depressed.   His mother described anxiety, withdrawal and depression which occurred after he returned and which were in stark contrast to his personality before service.  

In an August 2009 VA psychiatric evaluation, the Veteran was diagnosed with dysthymic disorder and a personality disorder.  At that time, a diagnosis of PTSD was ruled out, as while the Veteran experienced an in-service assault, it was not considered a trauma sufficient to support such a diagnosis.  The Veteran was found to be experiencing significant symptoms due to his diagnosed dysthymic disorder.  

In June 2010, the Veteran underwent a VA psychiatric examination.  At that time, it was noted that he had been diagnosed with dysthymic disorder at the August 2009 evaluation.  The Veteran reported being withdrawn, isolated, depressed, and unable to concentrate, with low energy and poor sleep.  He felt constantly depressed.  He smoked marijuana daily.  Testing showed exaggerated answers and follow-up testing showed probable malingering.  The examiner diagnosed the Veteran with malingering and cannabis dependence, as well as personality disorder NOS.  On the question of etiology, the VA examiner concluded that the personality disorder and cannabis dependence were not due to the Veteran's military experience.  However, because of the Veteran's malingering and inability to identify a specific event in service which would cause his condition, the examiner was unable to explain why without resorting to speculation.  

In August 2014, H.H.G., a private psychologist based in Indiana, reviewed the Veteran's file and conducted a mental status examination.  She authored a report in which she diagnosed the Veteran with dysthymic disorder, characterized by a depressed mood, anxiety, suspiciousness, weekly panic attacks, near-continuous panic or depression, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty with relationships and adapting to stressful situations, and obsessional rituals which interfere with routine activities.  H.H.G. determined that it was more likely than not that the Veteran's dysthymic disorder began during his military service and continued, uninterrupted, to the present.  She noted various incidents documented in the Veteran's military personnel record and service treatment records which she noted indicated a decline in behavior that started in service.  These incidents included a failure to report to an appointed place of duty on time, treatment for complaints of auditory and visual hallucinations, and an incident in which he pointed a gun at someone.  H.H.G. noted a 1994 psychological evaluation which resulted in diagnoses of dysthymia and personality disorder, as well as a 1994 Social Security Administration mental health examination in which mixed personality disorder and depressive disorder were diagnosed and it was noted that psychiatric symptoms and treatment were present while the Veteran was in service.  

In further support of her conclusion, H.H.G. noted specific medical studies which showed that active military service impacts depression, anxiety and quality of life satisfaction.  She explained that other research showed that chronic guilt and shame, and associated mental health events, are more common in service members than in civilians.  She noted that by all accounts, including those of the Veteran's family, he entered service without mental health issues but began experiencing them while serving.   

In January 2016, the Veteran underwent a VA mental disorders examination.  At that time, he was diagnosed with Unspecified Depressive Disorder and Unspecified Personality Disorder.  The Veteran reported experiencing anxiety, depression and significant anhedonia but denied anger and irritability.  The examiner opined that there was significant overlap between the symptoms of each and it would require speculation to determine which symptoms were due to which disorder.  The VA examiner noted that the Veteran's testing scores were significantly elevated above the recommended cutoff score for identifying malingering.  He endorsed a high frequency of symptoms which were highly atypical in patients with genuine psychiatric or cognitive disorders.  Based on such, the examiner was unable to determine an accurate diagnosis and instead based her diagnosis of unspecified depressive disorder and unspecified personality disorder on a review of treatment records.  She indicated that the Veteran's sleep impairment could be a symptom of the disorders, as well.  On the question of etiology, the examiner concluded that it was less likely than not that either disorder was related to the Veteran's military service.  As rationale, she noted that the Veteran's personality disorder was not subject to, or aggravated by, a superimposed disease or injury during service, and there was no objective evidence to link his symptoms or disorders to any event in his military service, based on a review of his service treatment records.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board finds that the August 2014 opinion constitutes competent, probative evidence on the medical nexus question, as the opinion was rendered by a trained medical professional.  Her conclusion was clearly based on full consideration of the Veteran's medical history and assertions and the cited medical evidence supplied by the Veteran. In addition, her conclusion was supported by stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection, finding that it was written in terms sufficient to warrant application of the benefit of the doubt doctrine. 

By contrast, the June 2010 and January 2016 VA opinions are afforded no probative weight on the question of nexus between the Veteran's military service and his mental illness.  The June 2010 examiner could not reach a conclusion on nexus, based on the information provided by the Veteran.  The January 2016 VA examiner did not clearly address a nexus; rather, she merely concluded that there was no objective evidence to form a nexus between service and the Veteran's psychiatric disability, without the necessary rationale.  Nieves-Rodriguez, supra; Stefl, supra. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding a point, such doubt will be resolved in favor of the claimant.  Gilbert, supra.  Given the facts of this case outlined above, and with resolution of all reasonable doubt in the Veteran's favor on the in-service incurrence and medical nexus elements of the claim, the Board finds that the criteria for service connection for an acquired psychiatric disability is met, and the claim is granted. 

Sleep disability, to include OSA

The Veteran asserts that he has a sleep disability, to include OSA, which is due to his military service.  Considering the evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a sleep disability, to include OSA, is warranted on a secondary basis.   

Here, the Board notes that the first and second elements of a secondary service connection claim are established.  The first element, a current disability, is reflected in multiple post-service treatment records showing a sleep disability, to include a diagnosis of mild OSA.  The second element is met by the Veteran's acquired psychiatric disability, for which the Board has granted service connection supra.  Therefore, the only remaining inquiry is whether there is a nexus between the Veteran's sleep disability, to include OSA, and his service-connected psychiatric disability.

In his September 1977 report of medical history (RMH), undertaken for purposes of enlistment, the Veteran noted a history of frequent trouble sleeping.  However, in his separation RMH, he denied experiencing any such trouble.  

At the March 2010 hearing, the Veteran testified that he began having trouble sleeping while in the military.  He described an incident onboard his ship where he carried a misfired, live shell from a training site to the back of the ship, not sure if it was going to explode in his hands.  Following that incident, he began to only sleep 3 or 4 hours per night, and continued to do so to the present day, even with the aid of sleep medication.  

The Veteran underwent a VA OSA examination in January 2016.  A diagnosis of mild OSA was confirmed.  The Veteran described having trouble falling asleep and staying asleep while in service, which continued to the present day.  As for etiology of the condition, the examiner indicated that it was less likely than not that the Veteran's OSA was due to his military service.  In support of her conclusion, she noted that the Veteran's described in-service sleep symptoms are not characteristic of mild OSA.  A lack of reported daytime hypersomnolence indicated such.  In addition, the condition was not diagnosed until some 3 decades following service.  Instead, she determined that the Veteran's reported sleep disturbances were likely due to his psychiatric symptoms and not his diagnosed mild OSA.  

In May 2016, Dr. H.S., a physician based in Indiana, reviewed the Veteran's file and conducted a telephonic interview.  He confirmed the Veteran's diagnosis of OSA, and noted that the Veteran reported incidents where he had fallen asleep while driving and required daily naps.  He indicated there was a history of an association between the Veteran's dysthymia and sleep impairment.  On the question of nexus, Dr. H.S. indicated that it was at least as likely as not that the Veteran's OSA was due to, and in fact aggravated by, his diagnosed dysthymia.  As rationale for his conclusion, he indicated that depression and OSA have a medical association.  He provided a copy of a medical study conducted by VA doctors in which it was determined that there existed a significant association between psychiatric disability, specifically depression, and sleep apnea.  Dr. H.S. also concluded that the Veteran's OSA was aggravated by dysthymia, as the Veteran reported not using his continuous positive airway pressure (CPAP) machine due to his psychiatric disability. 

The Board finds that Dr. H.S.'s detailed opinion provides a reasonable basis for linking the Veteran's sleep disability, to include OSA, to his service-connected acquired psychiatric disability.   His conclusion was well supported by a detailed rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, the Board notes that, in finding there was no direct nexus between the Veteran's sleep disability and his military service, the January 2016 VA examiner suggested that there was a link between his noted psychiatric disability and his sleep disabilities.  Therefore, the Board is satisfied that the third and final element of secondary service connection is met.  See Wallin v. West, 11 Vet. App. 509, 512 (1998)

Accordingly, the benefit of the doubt will be resolved in the Veteran's favor and his claim of entitlement to service connection for a sleep disability, to include OSA, as secondary to a psychiatric disability, is granted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.400; Gilbert, supra.

Lung Condition

The Veteran asserts that he has a lung disability which is due to his military service.  He also contends that he was exposed to asbestos while in service, which caused him to develop breathing problems.

At the outset, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1, IV.ii.1.I.3.  

Here, in a May 2017 formal finding, VA determined that the Veteran did not have in-service asbestos exposure, as his established MOS's each had a minimal degree of likelihood of exposure, per VA guidelines.  In addition, the formal finding cited to the January 2016 examination, discussed below, in which it was determined that multiple tests showed no indication of any asbestos-related illnesses present in the Veteran's lungs.  Based on this information, VA declined to concede asbestos exposure.  Therefore, the Board must find that the Veteran was not exposed to asbestos in service and, except for the negative findings of the January 2016 VA examiner discussed below, further discussion of a contention of such is not warranted.  Rather, the Board will determine whether the Veteran's diagnosed lung disability, COPD, is due to his military service. 

Service treatment records show that the Veteran was treated in service for upper respiratory infections, pharyngitis and chronic tonsillitis.

At the March 2010 hearing, the Veteran testified that, while serving in the Navy, he was assigned to a role called fire watch.  In that position, his primary duty was to watch pipefitters who were refurbishing the ship as they removed asbestos lagging from pipes on the ship.  This occurred in closed quarters, with poor ventilation.  No one was assigned breathing apparatuses or breathing protection.  The Veteran testified that had subsequently been diagnosed with COPD, which he believed was due to his exposure to toxins in service.  

In January 2016, the Veteran underwent a VA respiratory conditions examination.  A diagnosis of COPD was confirmed.  The Veteran described using an inhaler daily and experiencing breathing difficulties, although the examiner noted in his report that the Veteran's inhaler had last been refilled in 2014 and that VA treatment records showed consistent denial of cardiopulmonary symptoms.  

The examiner noted that the Veteran's 1982 separation examination showed that his respiratory system was normal.  She then documented various respiratory complaints from the Veteran's post-service treatment record, to include multiple findings that the Veteran was a chronic smoker of cigarettes and marijuana.  She noted that mild OSA was diagnosed in a June 2014 sleep study, and the Veteran used a CPAP machine.  

On the question of etiology of the Veteran's lung disability, characterized as COPD, the examiner determined that it was less likely than not that the condition was related to service.  As rationale, she explained that the Veteran's service treatment records documented intermittent acute and transitory respiratory illnesses, which do not cause a lung disability such as COPD, according to medical literature.  The Veteran was first prescribed an inhaler some 20 years after military separation.  As for the contentions that the Veteran's COPD was due to exposure to asbestos in service, the examiner noted that a 2009 thorax scan, 2014 chest x-ray and 2015 PFT studies all failed to find evidence of asbestos-related illnesses.  The examiner concluded that the Veteran's COPD was most likely due to his long-standing use of marijuana on a daily basis, and quoted medical literature which found that marijuana was a known cause of lung disability, and long-term use increased symptoms suggestive of obstructive lung disease.  

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection must be denied.  The Board assigns great probative weight to the January 2016 opinion, as it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez, supra; Stefl, supra.  The examiner explained in detail why the Veteran's COPD was not medically caused by his military service, and explained its actual causes, a conclusion she supported with quotes to medical literature.  Notably, there is no contrary medical opinion of record. 

The only evidence of record that the Veteran's lung disability is linked to his military service consists of Veteran's statements.  The Board acknowledges that he is competent to give evidence about his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, determining whether diagnosed COPD is due to military service is not a determination within the province of a layperson, as such a diagnosis requires specialized testing and evaluation by a medical professional.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Thus, the Veteran's statements to the effect his COPD was caused by his military service does not constitute competent evidence and are afforded no probative weight.

Consequently, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's COPD is related to service.  Therefore, the provisions regarding reasonable doubt are not applicable and service connection must be denied.  See 38 U.S.C. § 5107 (b) (2012); Gilbert, supra.

Joint/bone pain, bilateral foot injury

The Veteran seeks entitlement to service connection for both a joint or bone disability, manifested as chronic joint or bone pain, other than that pain involving the back, neck, shoulders, left ankle and left leg (hereinafter, "joint or bone disability") and for the residuals of a bilateral foot injury (hereinafter, "bilateral foot disability.")  After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims. 

In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303; see also Pond, supra; Davidson, supra.  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).
With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed joint or bone disability or bilateral foot disability. 

To that end, the Veteran underwent a VA examination in January 2016.  At that time, the examiner was asked to opine as to the etiology of any disability characterized by chronic joint and bone pain.  In response, the VA examiner concluded that, following a review of the Veteran's file and an examination, there was no subjective or objective evidence of chronic bone and joint pain.  She noted that such were symptoms, not a disorder and that there was no evidence in the file of a condition, such as rheumatoid arthritis, which would produce such symptoms.  She noted that the Veteran underwent a rheumatology consult in February 1982, while in service, which showed several normal x-rays.  Subsequent x-rays were also normal.  Therefore, it was less likely than not that such a condition was related to service, as the Veteran did not have a disability. 

As concerns the Veteran's bilateral foot disability, the same VA examiner in January 2016 opined much the same.  She concluded that it was less likely than not that the Veteran had a bilateral foot disability that was related to service, because the evidence did not show that he currently had such.  On the question of whether pes planus, which was noted at the Veteran's entrance into service, was not aggravated beyond its natural progression by an in-service event, injury or illness, the examiner concluded that it was not.  In support of her conclusion, she noted that the Veteran did not have pes planus of either foot at the time of the examination.  

The only other evidence in the claims file supporting the existence of a joint or bone disability or bilateral foot disability are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007). However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine, and that he is merely speculating as to whether he has such disabilities.  In this regard, he is not competent to diagnose a disability manifested by joint or bone pain or a bilateral foot disability, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has such disabilities are lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current joint or bone disability or bilateral foot disability, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claims of entitlement to service connection for a joint or bone disability or bilateral foot disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disability is granted. 

Service connection for a sleep disability, to include obstructive sleep apnea, is granted.

Service connection for a lung disability, to include as secondary to asbestosis, is denied.

Service connection for chronic joint and bone pain, other than that pain involving the back, neck, shoulders, left ankle and left leg, is denied. 

Service connection for a bilateral foot disability is denied. 



REMAND

For the reasons explained below, the Board finds that additional evidentiary development is required before the Veteran's remaining claim can be adjudicated by the Board.  See 38 C.F.R. § 19.9 (2017).  While the Board sincerely regrets the delay, in light of the number of previous remands and the age of the claim, such is necessary to ensure that there is a complete record upon which to decide the remaining claim so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

In January 2016, the Veteran underwent a VA examination related to his claim for service connection for cardiovascular disease, to include hypertension.  At that time, the examiner concluded that the Veteran did not have a cardiovascular disability.

However, recent VA treatment records show that the Veteran had a heart attack in April 2017.  An October 2017 treatment note indicated that the Veteran had a significant history of coronary artery disease.  As noted above, a claim for service connection requires a finding of current disability that is related to an injury or disease in service.  See Brammer, supra.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain, supra.  Here, the Veteran did not have a heart disability at the time he filed his claim; however, he has subsequently developed one.  Therefore, the Board finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current cardiovascular disorder, including CAD. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 
Based on an interview with the Veteran, a review of the record, and, if necessary, a physical examination, the examiner is asked to identify all currently diagnosed cardiovascular conditions.

Then, for each diagnosed condition, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such is related to the Veteran's military service.

A detailed rationale should be provided for any opinion offered.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


